DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s arguments, see pages 7-8, filed May 23, 2022, with respect to the Drawing Objections have been fully considered and are persuasive.  The Drawing Objection has been withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed May 23, 2022, with respect to Claims 3, 9, 10, and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 3, 9, 10, and 14 has been withdrawn. 
Applicant’s arguments, see pages 9-11, filed May 23, 2022, with respect to Claims 1-3, 6-10, 15-17, and 20 have been fully considered and are persuasive.  The 35 USC 102(a) rejection of Claims 1-3, 6-10, 15-17, and 20 has been withdrawn. 
Applicant’s arguments, see pages 11-15, filed May 23, 2022, with respect to Claims 4-5, 11-14, and 18-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims Applicant’s arguments, see pages 9-11, filed May 23, 2022, with respect to Claims 1-3, 6-10, 15-17, and 20 have been fully considered and are persuasive.  The 35 USC 102(a) rejection of Claims 1-3, 6-10, 15-17, and 20 has been withdrawn. 
 Applicant’s arguments, see page 15, filed May 23, 2022, with respect to the Non-statutory Double Patenting Rejection of Claims 1-20 have been fully considered but they are not persuasive.  As such, the Non-statutory Double Patenting Rejection of Claims 1-20 is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1 and 25  of U.S. Patent No. 10, 370,204 (“US ‘204”), in view of Thornton et al., US 3,768,417.  While Claims 1 and 25 of US ‘204 are directed to port systems, these port systems include a high-speed transportation system that includes a transportation path (tube) with a track, a vehicle (capsule) that travels along this transportation path, a propulsion system  that propels the transportation vehicle along the transportation path, and a levitation system that levitates the transportation vehicle along the transportation path. Moreover, while US ‘204 discloses the use of wheels on the transportation vehicle (because US ‘204 is a parent application to the present application and provides the support for the wheels as now claimed in the present application), US ‘204 does not specifically claim that the vehicle includes wheels.  As described more thoroughly in the February 22, 2022 Office Action, Thornton discloses and claims a high-speed transportation system having a transportation path for an electromagnetically suspended, guided, and propelled vehicle in which the vehicle includes wheels that  “are provided on the vehicle to support the vehicle when its speed falls below the minimum speed required for electromagnetic levitation”, as recited in Claims 8 and 9.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s Invention, to modify the claims of US ‘204 to include wheels on the vehicle because the wheels will support the vehicle when the levitation system is not capable of doing so, as taught by  Thornton (C10, L11-52).
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1 and 12 of copending Application No. 16/438,779 (“US ‘779”; also US 2019/0300301). Although the claims at issue are not identical, they are not patentably distinct from each other because while Claims 1 and 12 are directed to methods and apparatuses for monitoring tube integrity of a high-speed transportation system, these method and apparatus claims claim the high-speed transportation system that includes a transportation path (tube) with a track, a vehicle (capsule) that travels along this transportation path, a propulsion system  that propels the transportation vehicle along the transportation path, and a levitation system that levitates the transportation vehicle along the transportation path. Moreover, while US ‘779 discloses the use of wheels on the transportation vehicle (because US ‘779 is a parent application to the present application and provides the support for the wheels as now claimed in the present application), US ‘779 does not specifically claim that the vehicle includes wheels.  As described in the February 22, 2022 Office Action, Thornton discloses and claims a high-speed transportation system having a transportation path for an electromagnetically suspended, guided, and propelled vehicle in which the vehicle includes wheels that  “are provided on the vehicle to support the vehicle when its speed falls below the minimum speed required for electromagnetic levitation”, as recited in Claims 8 and 9.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s Invention, to modify the claims of US ‘779 to include wheels on the vehicle because the wheels will support the vehicle when the levitation system is not capable of doing so, as taught by  Thornton (C10, L11-52).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652